DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yuichi Watanabe on 04/02/2021.
Claims are amended as follows:
1. 	(Currently Amended)      An information processing device comprising: 
a specification circuit that
obtains a similarity of speed among movable objects captured in continuous images, the speed depending on a change in a position of each of the movable objects in the continuous images, and specifies, based on the similarity of speed, two or more of the movable objects that correspond to a same real movable object; and 
a count circuit that 
counts a number of real movable objects that correspond to the movable objects based on specification result of the specification circuit, and outputs, to a terminal device, information indicating the counted number[[.]], wherein the specification circuit specifies, based on the similarity of speed and either a similarity of color components or a similarity of luminance components among the movable objects captured in the continuous images  the two or more movable objects that correspond to the same real movable object, wherein the specification circuit specifies, based on the similarity of speed of the movable objects in 3Application No. 16/421,058Docket No.: 18508-443001 Amendment dated February 9, 2021Reply to Office Action of November 13, 2020 the image and either a similarity of color components or a similarity of luminance components among the movable objects captured in the continuous images of the movable objects, the two or more movable objects that correspond to the same real movable object.

4. (Cancelled)

5. (Canceled)

Allowable Subject Matter
Claims 1-3 and 6-8 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Claim 1 is allowed in view of the Examiner’s amendment made above. 
          
With respect to the allowed independent claim 1:
Hashimoto et al. (US 20200097740, hereinafter “Hashimo”), teaches,
An information processing device (vehicle control system 1 which includes camera 2 and ECU 3) comprising: 
“a specification circuit (ECU 3) that specifies, based on a similarity of speed depending on a change in positions of a plurality of movable objects in an image (the ECU 3 detects from the image data of the series of images captured by the camera 2 various types of objects captured in the images (for example, cars, pedestrians, road mirrors, animals, road signs, road markings, fallen objects, other objects on the roads, etc., Para. [0022]), two or more movable objects that correspond to a same real movable object in the movable objects (if it is judged that a road mirror reflects a moving object, the driving planning part 33 further tracks the movement of the moving object based on the position of the moving object in the mirror moving object list, that is, the position of the moving object reflected in the road mirror in the image captured by the camera 2. That is, if it is judged that the road mirror reflects a moving object, the driving planning part 33 further detects the behavior of the moving object based on a change along with time of the position of the moving object in the mirror moving object list, Para. [0057]-[0064])”.	Ishii et al. (US 20180181824, hereinafter “Ishii”) teaches, 
“a count circuit that counts a number of real movable objects that corresponds to the movable objects based on specification result of the specification circuit (the system 1A, specifically, the information processing apparatus 10A calculates the positions of objects 64.sub.j, 64.sub.j+1, and 64.sub.j+2 in the traffic mirror 75. Since the objects 64.sub.j, 64.sub.j+1, and 64.sub.j+2 are present on the distal side in the images 50.sub.j, 50.sub.j+1, and 50.sub.j+2, respectively, the objects 64.sub.j, 64.sub.j+1, and 64.sub.j+2 are actually located on the proximal side of the road when viewed from the vehicle 2a, Paras. [0234]-[0240]).”

 Hishimo and Ishii, whether taken alone or combination, do not teach or suggest the following novel features:
“An information processing device a specification circuit that obtains a similarity of speed among movable objects captured in continuous images, the speed depending on a change in a position of each of the movable objects in the continuous images, and specifies, based on the similarity of speed, two or more of the movable objects that correspond to a same real movable object, wherein the specification circuit specifies, based on the similarity of speed and either a similarity of color components or a similarity of luminance components among the movable objects captured in the continuous images  the two or more movable objects that correspond to the same real movable object, wherein the specification circuit specifies, based on the similarity of speed of the movable objects in 3Application No. 16/421,058Docket No.: 18508-443001 Amendment dated February 9, 2021Reply to Office Action of November 13, 2020 the image and either a similarity of color components or a similarity of luminance components among the movable objects captured in the continuous images of the movable objects, the two or more movable objects that correspond to the same real movable object”, in combination with all the recited limitations of the claim 1

 	With respect to the allowed independent claim 7:
 	Hashimoto et al. (US 20200097740, hereinafter “Hashimo”), teaches,
An information processing device (vehicle control system 1 which includes camera 2 and ECU 3) comprising: 
“a specification circuit (ECU 3) that specifies, based on a similarity of speed depending on a change in positions of a plurality of movable objects in an image (the ECU 3 detects from the image data of the series of images captured by the camera 2 various types of objects captured in the images (for example, cars, pedestrians, road mirrors, animals, road signs, road markings, fallen objects, other objects on the roads, etc., Para. [0022]), two or more movable objects that correspond to a same real movable object in the movable objects (if it is judged that a road mirror reflects a moving object, the driving planning part 33 further tracks the movement of the moving object based on the position of the moving object in the mirror moving object list, that is, the position of the moving object reflected in the road mirror in the image captured by the camera 2. That is, if it is judged that the road mirror reflects a moving object, the driving planning part 33 further detects the behavior of the moving object based on a change along with time of the position of the moving object in the mirror moving object list, Para. [0057]-[0064])”.	Ishii et al. (US 20180181824, hereinafter “Ishii”) teaches, 
“a count circuit that counts a number of real movable objects that corresponds to the movable objects based on specification result of the specification circuit (the system 1A, specifically, the information processing apparatus 10A calculates the positions of objects 64.sub.j, 64.sub.j+1, and 64.sub.j+2 in the traffic mirror 75. Since the objects 64.sub.j, 64.sub.j+1, and 64.sub.j+2 are present on the distal side in the images 50.sub.j, 50.sub.j+1, and 50.sub.j+2, respectively, the objects 64.sub.j, 64.sub.j+1, and 64.sub.j+2 are actually located on the proximal side of the road when viewed from the vehicle 2a, Paras. [0234]-[0240]).”

 Hishimo and Ishii, whether taken alone or combination, do not teach or suggest the following novel features:
“An information processing device comprises, wherein the specification circuit specifies, based on the similarity of speed of the movable objects in the image and either a similarity of color components or a similarity of luminance components of the movable objects, two or more movable objects that correspond to the same real movable object in the movable objects, the specification circuit distinguishes, based on a distribution of luminance components of the movable objects, a movable object as a real image from a movable object as a mirror image out of the two or more specified movable 4Application No. 16/421,058Docket No.: 18508-443001 Amendment dated February 9, 2021 Reply to Office Action of November 13, 2020 objects, and the count circuit excludes, out of the two or more specified movable objects, a movable object as the mirror image from to-be-counted objects, and counts the number of real movable objects that correspond[[s]] to the movable objects”, in combination with all the recited limitations of the claim 7.

 	With respect to the allowed independent claim 8:
 	Hashimoto et al. (US 20200097740, hereinafter “Hashimo”), teaches,
 A non-transitory computer-readable storage medium having a computer program stored therein, the computer program causing a computer to perform: 
“specifying, based on a similarity of speed depending on a change in positions of a plurality of movable objects in an image (the ECU 3 detects from the image data of the series of images captured by the camera 2 various types of objects captured in the images (for example, cars, pedestrians, road mirrors, animals, road signs, road markings, fallen objects, other objects on the roads, etc., Para. [0022]), two (if it is judged that a road mirror reflects a moving object, the driving planning part 33 further tracks the movement of the moving object based on the position of the moving object in the mirror moving object list, that is, the position of the moving object reflected in the road mirror in the image captured by the camera 2. That is, if it is judged that the road mirror reflects a moving object, the driving planning part 33 further detects the behavior of the moving object based on a change along with time of the position of the moving object in the mirror moving object list, Para. [0057]-[0064])”.	Ishii et al. (US 20180181824, hereinafter “Ishii”) teaches, 
“counting a number of real movable objects that corresponds to the movable objects based on specification result of the specification circuit (the system 1A, specifically, the information processing apparatus 10A calculates the positions of objects 64.sub.j, 64.sub.j+1, and 64.sub.j+2 in the traffic mirror 75. Since the objects 64.sub.j, 64.sub.j+1, and 64.sub.j+2 are present on the distal side in the images 50.sub.j, 50.sub.j+1, and 50.sub.j+2, respectively, the objects 64.sub.j, 64.sub.j+1, and 64.sub.j+2 are actually located on the proximal side of the road when viewed from the vehicle 2a, Paras. [0234]-[0240]).”
 However, Hishimo and Ishii, whether taken alone or combination, do not teach or suggest the following novel features:
“wherein the specifying includes: specifying, based on the similarity of speed of the movable objects in the image and ether a similarity of color components or a similarity of luminance components of the movable objects, two or more movable objects that correspond to the same real movable object in the movable objects; and distinguishing, based on a distribution of luminance components of the movable objects, a movable object as a real image from a movable object as a mirror image out of the two or more specified movable objects, and the counting includes excluding, out of the two or more specified movable objects, a movable object as the mirror image from to-be-counted objects, and counts the number of real movable objects that correspond to the movable objects”, in combination with all the recited limitations of the claim 8.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641